Case 2:18-cv-00617-RGK-GJS Document 90-35 Filed 03/25/19 Page 1 of 2 Page ID
                                 #:2029


 1 John F. Cove, Jr. (SBN 212213)
   Emily V. Griffen (SBN 209162)
 2 SHEARMAN & STERLING LLP
                         th
 3 535 Mission Street, 25 Floor
   San Francisco, CA 94105
 4 Telephone: +1.415.616.1100
   Facsimile: +1.415.616.1199
 5 Email: john.cove@shearman.com
   Email: emily.griffen@shearman.com
 6
 7 Jerome S. Fortinsky (admitted pro hac vice)
   SHEARMAN & STERLING LLP
 8 599 Lexington Avenue
   New York, NY 10022-6069
 9 Telephone: +1.212.848.4000
10 Facsimile: +1.212.848.7179
   Email: jfortinsky@shearman.com
11
   Counsel for Defendant Mizuho Bank, Ltd.
12
13                      UNITED STATES DISTRICT COURT

14                    CENTRAL DISTRICT OF CALIFORNIA

15                             LOS ANGELES DIVISION

16 JOSEPH LACK,                             Case No. 2:18-CV-00617-RGK-GJS

17                    Plaintiff,            [PROPOSED] ORDER DENYING
                                            PLAINTIFF’S MOTION FOR CLASS
18              v.                          CERTIFICATION

19 MIZUHO BANK, LTD. and MARK
   KARPELES,
                                            Date:        April 15, 2019
                                            Time:        9:00 a.m.
20              Defendants.                 Courtroom:   Courtroom 850
                                            Judge:       Hon. R. Gary Klausner
21
22
23
24
25
26
27
28
     ORDER DENYING PLAINTIFF’S      CASE NO. 2:18-CV-00617-RGK-GJS
     MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-00617-RGK-GJS Document 90-35 Filed 03/25/19 Page 2 of 2 Page ID
                                 #:2030


  1        The motion of plaintiff Joseph Lack Motion for Class Certification (the
  2 “Motion”), and the defendant Mizuho Bank Ltd.’s Opposition to the Motion, came
  3 on regularly for hearing before this Court.
  4        After considering the moving and opposition papers and all other matters
  5 presented to the Court, and good cause appearing:
  6        IT IS HEREBY ORDERED THAT:
  7        The Motion is denied.
  8
  9 Dated: ___________, 2019           ___________________________
                                       The Honorable R. Gary Klausner
10                                     UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER DENYING PLAINTIFF’S      CASE NO. 2:18-CV-00617-RGK-GJS
      MOTION FOR CLASS CERTIFICATION
